Order entered September 26, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00631-CV

                               GUSTAVO TORRES, Appellant

                                                 V.

 ANGEL LEE, INDIVIDUALLY AND D/B/A ANGEL CONSTRUCTION AND/OR 1004
CONSTRUCTION, 1004 CONSTRUCTION, INC., MI K. HAN-SON, MIKE K. HANSON
                      AND HEIU S. LEE, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02662-2017

                                           ORDER
       Before the Court is appellant’s motion for extension of time to file brief and appellees’

objection. We GRANT the motion and ORDER the brief be filed no later than October 31,

2018. We caution appellant that further extension requests will be disfavored and that future

filings must comply with the service and conference requirements of Texas Rules of Appellate

Procedure 9 and 10. See TEX. R. APP. P. 9, 10.




                                                      /s/   DAVID EVANS
                                                            JUSTICE